Citation Nr: 0407001	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-13 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from March 1946 until 
January 1947.

In a February 2003 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been received with which to reopen a claim of entitlement to 
service connection for a right knee disability.  The veteran 
then appealed the Board's February 2003 decision to the U.S. 
Court of Appeals for Veterans Claims (Court). 

In August 2003, the General Counsel for the Department of 
Veterans Affairs (VA) and the veteran's attorney filed a 
Joint Motion asking the Court to vacate the Board's decision.  
Principally, the parties agreed to remand this matter to the 
Board for further consideration in light of new law, i.e., 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Later in August 2003, the Court issued an order 
granting the Joint Motion, vacating the Board's February 2003 
decision, and remanding the case to the Board.

For the reasons discussed below, the matter on appeal is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and/or his 
attorney at such time as further action is required.


REMAND

The March 2003 joint motion identified two bases upon which a 
remand is required in this case, in order to comply with VA's 
duty to notify and assist claimants.  

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).  This statute 
introduced several changes into the VA adjudication process.  
These changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  
Under the VCAA, VA's duty to notify and assist claimants has 
been significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).  

Most recently, pursuant to the Court's decision in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) it was 
held that VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) requires a fourth element, requesting or 
telling the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The Joint Motion specifically identified two deficiencies in 
the Board's February 2003 decision, pertaining to the duty to 
notify and assist the claimant.  First, it was agreed in the 
Joint Motion that the February 2003 Board decision did not 
present sufficient reasons and bases to support its 
conclusion that VA had provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim.  Second, VA did not properly satisfy the 
duty to notify the veteran of the allocations of the burden 
of obtaining necessary evidence under 38 U.S.C.§ 5103(a) as 
amended by the VCAA.  In this regard, the joint motion of 
August 2003 cited the Court's determinations in Quartuccio 
and Charles, supra.  

In addition, in February 2004, the appellant's representative 
submitted additional argument in support of the claim to the 
Board for appellate consideration.  However, no additional 
clinical evidence has been submitted for the record since the 
Board's February 2003 decision.  Since this case is being 
remanded for due process reasons, the RO should initially 
consider the additional argument which has been submitted.  

In light of the Joint Motion in this case, and the Order of 
the Court, the Board believes that it must remand this case 
for the following action:

1.  The RO should review the record and 
assure compliance with all VCAA notice 
and assistance requirements, under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), as well as any other controlling 
legal authority.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record, including the argument from the 
representative dated in February 2004, 
and furnish the appellant and his 
representative with an appropriate 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§§ 3.156 and 3.159, and afford him an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


